Citation Nr: 0017751	
Decision Date: 07/07/00    Archive Date: 07/11/00

DOCKET NO.  99-06 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Whether the 10 percent disability rating initially assigned 
for post-traumatic stress disorder (PTSD) is appropriate.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Sioux Falls, South Dakota (RO) which granted service 
connection for PTSD initially evaluated as 10 percent 
disabling.

In April 1999 the RO notified the veteran that this case was 
certified for appellate consideration, that the claims file 
was to be transferred to Washington, D.C. for Board review 
and that VA regulations allowed the veteran 90 days to submit 
additional evidence pertaining to his claim directly to the 
Board.  See 38 C.F.R. § 20.1304(a) (1999).  In August 1999, 
well after the time allowed for submission of additional 
evidence, the veteran provided the Board with a package 
containing copies of his VA PTSD treatment records but 
without an explanation showing good cause for its 
untimeliness.  See 38 C.F.R. § 20.1304 (b)(1).  The Board, 
therefore, is precluded from considering the additional 
evidence in this appeal and is constrained to refer this 
evidence back to the RO for appropriate action.  Id.


FINDINGS OF FACT

1.  The record includes all evidence necessary for the 
equitable disposition of this appeal.

2.  The veteran's service-connected PTSD more nearly 
approximates the criteria resulting in occupational and 
social impairment with occasional decrease in work 
efficiency, and associated symptoms, but is not manifested by 
circumstantial, circumlocutory, or stereotyped speech, panic 
attacks more than once a week, difficulty understanding 
complex commands or impaired long-term memory, judgment or 
abstract thinking.



CONCLUSION OF LAW

Criteria for assignment of an evaluation of 30 percent for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1-4.14, 4.125-4.30, Diagnostic Code 9411 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts entitlement to a higher evaluation for 
service-connected PTSD because the disorder is more disabling 
than contemplated by the current 10 percent disability 
rating.

The Board finds initially that the veteran's claim is well 
grounded, see 38 U.S.C.A. § 5107(a) (West 1991), because a 
challenge to a disability rating assigned to a service-
connected disability is sufficient to establish a well-
grounded claim for a higher rating.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999); Caffrey v. Brown, 6 Vet. 
App. 337, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  The Board also is satisfied that the record 
includes all evidence necessary for the equitable disposition 
of this appeal and that the veteran requires no further 
assistance.

VA rates each service-connected disability under the Schedule 
for Rating Disabilities (rating schedule) by applying 
Diagnostic Code (DC) criteria to evidence of a veteran's 
symptomatology.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (1999).  
Evaluation contemplates matching a veteran's demonstrated 
symptomatology to criteria under the appropriate DC then 
assigning the most closely corresponding rating.  38 C.F.R. § 
4.7.  The rating is intended to reflect the extent to which a 
disability diminishes a veteran's ability to function under 
conditions of ordinary daily life and, as far as practicable, 
to indicate the extent to which the current disability 
impairs earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.  In a claim of disagreement with a disability 
rating assigned contemporaneously to a grant of entitlement 
to service connection, the facts of a particular case may 
require assignment of separate disability ratings for 
separate time periods.  Fenderson v. West, 12 Vet. App. at 
126.  Otherwise, the current level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran was service connected for PTSD by a September 
1998 rating decision which also assigned a 10 percent 
disability rating pursuant to DC 9411 and effective as of the 
date of the claim for service connection.  Under 38 C.F.R. § 
4.130, DC 9411 (1999), PTSD is evaluated as follows for the 
10, 30, 50, 70 and 100 percent ratings, respectively:

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or symptoms 
controlled by continuous medication [10 
percent].

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events) [30 
percent].

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships [50 percent].

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships [70 
percent].

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name. [100 percent].

The only medical evidence pertaining to PTSD associated with 
the claims file and subject to Board review is a report of an 
August 1998 VA fee basis examination.  The veteran informed 
the examiner that he had been employed steadily and full time 
since soon after his separation from service and had lost no 
worktime as a result of PTSD symptomatology.  He also 
reported having been married to and living with his wife 
since 1971.  The veteran also reported continuous, increasing 
and sometimes uncontrolled anger, irritability, loss of 
concentration, flashbacks and sleep impairment including 
violent nightmares pertaining to his Vietnam combat 
experiences, acceptable energy, diminished interest in 
important life activities, few friends, social withdrawal, 
restricted range of affect and a sense of a foreshortened 
future.  

Objective findings included appropriate grooming and hygiene, 
unimpaired speech and thought processes, absence of 
hallucinations, obsessions, compulsions or panic attacks, 
occasional suicidal ideation without an actual plan or intent 
to harm himself, slightly blunted affect, full orientation, 
intact remote memory and slightly decreased short-term 
memory, acceptable attention, concentration, judgment, 
insight, language and fund of information, continuous and 
increasingly irritable mood with occasionally poorly 
controlled anger and sleep impairment including nightmares.  
The examiner opined that the veteran demonstrated "a mild 
impairment in his ability to focus on timely task completion, 
and a mild impairment in his ability to tolerate increased 
mental demands and stress of the workplace secondary to 
PTSD" and assigned a Global Assessment of Functioning (GAF) 
score of 70.  The examiner commented that psychiatric follow 
up appeared warranted, and suggested that the veteran might 
benefit from clinical trials of appropriate medication.  

In an October 1998 written statement to the RO the veteran 
criticized the August 1998 examination as incomplete and an 
inadequate basis for evaluating his PTSD.  The veteran 
asserted that his increasing on-the-job anger and frustration 
and decreased work efficiency convinced his employer of his 
need to undergo psychological counseling.  The letter 
reiterates the veteran's complaints of anxiety, depression, 
memory loss, chronic sleep impairment and recurrent 
nightmares.

In consideration of the foregoing, the Board finds the 
veteran's PTSD symptomatology more nearly approximates a 
degree of impairment contemplated by a 30 percent rating.  
The psychiatrist who conducted the August 1998 examination 
expressly noted that although the veteran had not missed 
work, his PTSD symptomatology, especially including his 
impaired concentration, memory and ability to handle stress, 
had diminished his productivity.  The deleterious effect of 
PTSD on the veteran's worklife is further emphasized by his 
employer's suggestion, according to the veteran, that he 
undergo psychological counseling to help him better handle 
his increasingly disturbed mood on the job.  Additional 
examination findings including chronic sleep impairment and 
flattened affect, and the veteran's reported anxiety and 
depression also are consistent with a 30 percent rating under 
DC 9411.

Clearly, however, the veteran's condition as reflected by the 
examiner's findings and the assignment of a GAF score of 70 
does not meet the criteria for a 50 percent rating.  See 
American Psychiatric Association:  Diagnostic and Statistical 
Manual for Mental Disorders (Fourth Ed. 1994) (DSM-IV), 
adopted by the VA at 38 C.F.R. §§ 4.125 and 4.126.  This 
score is indicative of the relatively mild symptoms and 
occupational dysfunction documented by the examiner.  There 
is no medical evidence that the veteran's PTSD symptomatology 
included circumstantial, circumlocutory, or stereotyped 
speech, panic attacks more than once a week, difficulty 
understanding complex commands, impaired long-term memory, 
judgment or abstract thinking.  Therefore, the Board finds 
that the evidence does not support an evaluation of 50 
percent for PTSD.

In response to the veteran's objections to the August 1998 
examination, the Board finds that the examination was 
adequate for the purpose of evaluating the veteran's PTSD.  
The examination was thorough and included a medical history 
and objective findings corresponding to specific 
symptomatology listed in diagnostic codes applicable to the 
veteran's disorder.  There is no evidence of confusion, 
doubt, imprecision or irrelevancy in the examination report 
that might call its authority or persuasiveness into 
question.  See Green v. Derwinski, 1 Vet. App. 121, 123 
(1991).  Moreover, the veteran does not suggest otherwise.  
Therefore, because the examination provided sufficient 
evidence to permit the Board to fully and fairly evaluate the 
extent of the veteran's PTSD, it fully satisfied the VA's 
duty to assist.  38 U.S.C.A. § 5107(a) West 1991).

In reaching its decision the Board considered the veteran's 
medical history and possible application of other provisions 
of 38 C.F.R., Parts 3 and 4, notwithstanding whether the 
veteran or his representative requested extra-schedular 
consideration.  See Schafrath v. Derwinski, 1 Vet. App. 589, 
592-3 (1991).  However, the Board finds that the record does 
not show his PTSD to be so exceptional or unusual, with 
marked interference with employment or repeated 
hospitalization beyond that contemplated by rating criteria, 
as to render application of schedular standards impractical.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

Entitlement to a 30 percent rating for PTSD is granted 
subject to applicable law and regulations governing the 
payment of monetary benefits.  



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals


 

